IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                                  February 12, 2016 Session

                  DENNIS MIRACLE v. ROGER MURRAY, et al.

                 Appeal from the Chancery Court for Roane County
                No. 2014-137      Frank V. Williams, III, Chancellor


               No. E2015-01248-COA-R3-CV – Filed February 12, 2016


This is an appeal from a Final Order and Judgment in a case arising out of a dispute over
real property located in Roane County, Tennessee. There was no court reporter present
for the trial. The Chancellor recused himself from the case post-judgment but before the
record was prepared and transmitted for this appeal. The Circuit Court Judge accepted
the case by interchange for purposes of resolving the parties= dispute regarding a
statement of the evidence for inclusion in the record. The Circuit Court Judge concluded
that he was unable to resolve the parties= dispute pursuant to Rule 24(f) of the Rules of
Appellate Procedure, and granted a new trial. As a result, there is no longer a final
judgment in the proceedings below, and this Court no longer has jurisdiction to consider
this appeal.

               Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

D. MICHAEL SWINEY, C.J., JOHN W. MCCLARTY, J., AND THOMAS R. FRIERSON, II, J.

Roger Murray, Harriman, Tennessee, appellant, pro se.

Mark N. Foster, Rockwood, Tennessee, for the appellee, Dennis Miracle.

                                MEMORANDUM OPINION1
      1
       Rule 10 of the Rules of the Court of Appeals provides as follows:

              This Court, with the concurrence of all judges participating in the case,
              may affirm, reverse or modify the actions of the trial court by
              memorandum opinion when a formal opinion would have no precedential
              value. When a case is decided by memorandum opinion it shall be
              designated AMEMORANDUM OPINION,@ shall not be published, and
              shall not be cited or relied on for any reason in any unrelated case.
         After being advised by the Trial Court Clerk of the order granting the parties a new
trial, this Court directed the pro se appellant to show cause why this appeal should not be
dismissed for lack of jurisdiction as there was no longer a final judgment Aadjudicating all
the claims, rights, and liabilities of the parties@ from which an appeal as of right would
lie. See Tenn. R. App. P. 3(a). The appellant has filed no response to the show cause
order.

        AA final judgment is one that resolves all the issues in the case, >leaving nothing
else for the trial court to do.= @ In re Estate of Henderson, 121 S.W.3d 643, 645 (Tenn.
2003) (quoting State ex rel. McAllister v. Goode, 968 S.W.2d 834, 840 (Tenn. Ct. App.
1997)). This Court does not have subject matter jurisdiction to adjudicate an appeal as of
right if there is no final judgment. See Bayberry Assocs. v. Jones, 783 S.W.2d 553, 559
(Tenn. 1990) (AUnless an appeal from an interlocutory order is provided by the rules or by
statute, appellate courts have jurisdiction over final judgments only.@).

       Because it is clear that there is no longer a final judgment in this case, the appeal is
dismissed. Costs on appeal are taxed to the appellant, Roger Murray, for which
execution may issue if necessary.




                                                          PER CURIAM